DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Amendments, Arguments and Remarks filed March 30, 2021. 
3. Please note claims 1-2 and 4-20 are rejected and pending in which claims 1, 12 and 19 are independent.
4. Concerning objections and/or rejections previously drawn and not reiterated here are hereby withdrawn.
Response to Arguments
5. Applicant’s arguments with respect to claim(s) March 30, 2021 have been considered. Please refer to below discussions about the Examiner’s responses.
5.1. The rejection made to claims 1-8 are withdrawn as a necessity to the amendments made to the claims.
5.2. Concerning claims 1 (and 9), 
the Applicant argued that “”In particular, claim I has been amended to recite "an object graph that represents the computation, wherein the object graph comprises a plurality of nodes corresponding to the plurality of operators, wherein the state information associated with an operator is defined as one or more properties of a node 
However, Park's "query graph" does not satisfy all of the requirements of amended claim 1. For example, Park does not teach or suggest that "the state information associated with an operator is defined as one or more properties of a node corresponding to the operator," as recited in amended claim 1.””, 
the Examiner respectfully agreed. 
Yes, Park’s query graph is interpreted as an object graph as its sub-query plans (or query predicates) being interpreted objects and nodes of the object graph.  As claims 1 (and 9) currently amended, the Examiner respectfully imported a new reference published to Martin, dedicated to state machines by using logic specifications to define states for the machine, to cure deficiency in light of the amendments made to the claim(s). The rejections made to the claims under 35 U.S.C. § 102(a) as being anticipated by Park is now switched to new grounds of rejections made under 35 U.S.C. § 103 as being unpatentable over Park in view of Marin.     
As per the argument that “"a plurality of operators that are executable by one or more processors to perform a computation with respect to data received from data 
The Applicant further argued that “Park does not explicitly refer to the "properties of a node" in a query graph. At most, Park suggests that a query graph can include data structures that represent operators, and that operators can be stateful. However, Park does not provide any explanation about how state information associated with operators can be accessed via the query graph. Park does not teach or suggest that "the state information associated with an operator is defined as one or more properties of a node corresponding to the operator," as recited in amended claim 1.””, the Examiner respectfully submits that the operators defined within a feature logic object (FLO) are now interpreted the properties of the object.
5.3. Concerning claim 18, 
the Applicant argued that “”Applicant cannot find anything in these or any other parts of Park that could reasonably be interpreted as teaching that "the state information is represented as a property of the node," as claimed. There is no mention of "a property of the node" in these (or any other) parts of Park.””, 
the Examiner respectfully submits that, at [0053], Park teaches utilizing archived relations, the system may analyze the query graph and decide which of the lowest stateful operator that it can use to query the archive. In some examples, the system (or one or more computer-implemented methods) may retrieve the state at the lowest stateful operator reached while traversing the graph. For example, the query graph may be analyzed in a topological order from the source in relation to an archived relation, may include a node in a query graph that analyzes or otherwise evaluates incoming streamed content. That is, the system retrieves state information while traversing the operator, the node, on the query graph. It seems suggesting the subject matter claimed.
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.1. Claim 18-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by 
Park et al.: “EVENT BATCHING, OUTPUT SEQUENCING, AND LOG BASED STATE STORAGE IN CONTINUOUS QUERY PROCESSING” (United States Patent Application 

As per claim 18, Park teaches a method for accessing state information associated with an operator within a data processing system, comprising: 
sending a graph query to a data processing system (See [0089] and [0053], the event processing system can receive one or more data streams, register a query against the data streams, and continuously execute the query as new data appears in the streams. Since this type of continuous query is long-running, the event processing system can provide a continuous stream of updated results to a client. Here registering the query teaches sending the query: and a Continuous Query Language (CQL) engine sees a query that indicates that it is based on an archived relation, that archived relation may also indicate that there are certain entities it can call to query for historical context, for example, and analyzes the query graph, decides which of the lowest stateful operator that it can use to query the archive, and retrieves the state at the lowest stateful operator reached while traversing the graph. A Continuous Query Language (CQL) engine sees a graph query), 
wherein the graph query comprises a request to determine the state information associated with the operator by traversing a plurality of nodes in an object graph (See [0053], a Continuous Query Language (CQL) engine sees a query that indicates that it is 
wherein the object graph represents a computation that includes the operator (See [0049] and [0054], a user may specify computations in terms of a query and the CQL may include a computation like sum. A computation as such, sum, in the query applicable to a graph teaches the graph representing the computation including an applicable operator, such as sum), 
wherein the operator is represented as a node in the object graph (See [0053] and [0055], the CQL engine retrieves the state at the lowest stateful operator reached while traversing the graph which is based on archived relation that includes nodes and the graph analyzes or evaluates incoming streamed content. The historical data included in the archived relation is analyzed and processed. The graph traversing teaches accessing the graph, the graph of incoming streamed content teaches an object graph and the historical data teaches objects), and 
wherein the state information is represented as a property of the node (See [0053], [0055] and [0099], utilizing archived relations, the system may analyze the query the system (or one or more computer-implemented methods) may retrieve the state at the lowest stateful operator reached while traversing the graph. For example, the query graph may be analyzed in a topological order from the source in relation to an archived relation, may include a node in a query graph that analyzes or otherwise evaluates incoming streamed content; and updating the signature of the corresponding initial event by XORing the signature with (a) an ID of the incoming event and (b) IDs of all events produced based on the incoming event); and 
receiving the state information from a query manager (See [0141], The generation of `journaled snapshots` corresponding to the execution of the `journaled operators` of a continuous query results in a reduced byte array that is written into log based storage each time a set of events (e.g., in an event batch) are processed.).

As per claim 19, Park teaches the method of claim 18, wherein: 
the data processing system comprises an event processing system (See [0009], the processors are configured to process a set of events comprising at least the first batch of events by generating a checkpoint marker event); and 
the computation is performed with respect to events produced by at least one event source, each event being associated with a timestamp (See [0035], the time 

As per claim 20, Park teaches the method of claim 18, wherein:             the computation produces at least one output (See [0053], the CQL engine analyzes the query graph, decides which of the lowest stateful operator that it can use to query the archive, and retrieves the state at the lowest stateful operator reached while traversing the graph. Here retrieving operator state teaches processing the graph query to determine the state information); and             the state information is used to generate the at least one output (See [0079], a continuous query may comprise instructions (e.g., business logic) that identify the processing to be performed for received events including what events are to be selected as notable events and output as results of the query processing. Here the identified processing to be performed and output as results of the query processing does not include state information).
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.2. Claim 1-2, 4-9, and 12-17 rejected under 35 U.S.C. 103 as being unpatentable over Park, further in view of 
Martin et al.: “TELECOMMUNICATIONS PORTAL CAPABLE OF INTERPRETING MESSAGES FROM AN EXTERNAL DEVICE” (United States Patent Application Publication US 20020064267 A1, published May 30, 2002; and filed March 30, 2001, hereafter “Martin”).

As per claim 9, Park teaches a method for providing access to state information associated with an operator within a data processing system, comprising: 
receiving, from a querying entity, a graph query to determine the state information associated with the operator (See [0053], a Continuous Query Language (CQL) engine sees a query that indicates that it is based on an archived relation, that archived relation may also indicate that there are certain entities it can call to query for historical context, for example, and analyzes the query graph, decides which of the 
accessing an object graph via an interface that is defined for the data processing system (See [0053], [0063], [0185] and [0187], retrieve the state at the lowest stateful operator reached while traversing the graph, the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators and the physical operators is interpreted objects of an object graph, the DAG; and an user interface input devices enables users to control and interact with an input device, and user interface output devices enables outputting information from computer system 1300 to a user or other computer. Here retrieving data by traversing a graph teaches accessing the object graph);
traversing a plurality of nodes within the object graph (See [0053] and [0063], the CQL engine retrieves the state at the lowest stateful operator reached while traversing the graph which is based on archived relation that includes nodes and the graph analyzes or evaluates incoming streamed content. The historical data included in the archived relation is analyzed and processed. The graph traversing teaches accessing the graph, the graph of incoming streamed content teaches an object graph and the historical data teaches objects; the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators and the physical operators also reads on nodes of the object graph, the DAG),

However, Park does not explicitly teach wherein the plurality of nodes in the object graph correspond to the plurality of operators.
On the other hand, as an analogous art on object graph and state machine, Martin teaches wherein the plurality of nodes in the object graph correspond to the plurality of operators (See Fig. 11D and [0163], a flow feature object (FLO), interpreted a node in the object graph, may create and/or start another FLO assigned with event that correspond to the plurality of operators. For example, here the FLO CFVActivation for the event dialComplete corresponds to a plurality of operators, awaitDigit, awa1tRouteResp, and reject).

Park in view of Martin further teaches the following:
determining the state information associated with the operator by identifying one or more properties of a node in the object graph that corresponds to the operator (See Martin: Fig. 11D, [0163] and [0076], an object graph created according to the teachings of the invention can be accessed by an object instantiated to execute a state machine represented by object graph to determine transition from a present state to a new state and any action in which the operators defined in the FLO are interpreted the properties; and Park: [0012], the processors are configured to determine synopses state information related to the execution of a journaled operator identified in the continuous query and mutable state information related to the execution of a non-journaled operator identified in the continuous query); and


As per claim 1, Park teaches a data processing system that is configured to provide access to operator state information, comprising: 
one or more processor (See [0005], a method, a system, non-transitory computer-readable medium storing code or instructions executable by one or more processors);
a plurality of operators that are executable by one or more processors to perform a computation with respect to data received from data sources (See [0053]-[0054], the CQL engine may then determine the optimal amount of data to be fetched in order to initialize the state of the operators for a query defined over an archived relation, and the CQL query looks like: select sum( cl) from R1 where c2>c25), 
wherein the computation produces at least one output (See [0054] and [0079], the query engine to populate the query engine with historical data from a data store and a continuous query may comprise instructions (e.g., business logic) that identify the processing to be performed for received events including what events are to be selected as notable events and output as results of the query processing), 

wherein the state information is not included in the at least one output (See [0079], a continuous query may comprise instructions (e.g., business logic) that identify the processing to be performed for received events including what events are to be selected as notable events and output as results of the query processing. Here the identified processing to be performed and output as results of the query processing does not include state information); 
an interface that provides access to the state information (See [0053] and [0055], the CQL engine retrieves the state at the lowest stateful operator reached while traversing the graph which is based on archived relation that includes nodes and the graph analyzes or evaluates incoming streamed content. The historical data included in the archived relation is analyzed and processed. The graph traversing teaches accessing the graph, the graph of incoming streamed content teaches an object graph and the historical data teaches objects); 

However, Park does not explicitly teach wherein the object graph comprises a plurality of nodes corresponding to the plurality of operators.
On the other hand, as an analogous art on object graph and state machine, Martin teaches wherein the object graph comprises a plurality of nodes corresponding to the plurality of operators (See Fig. 11D and [0163], a flow feature object (FLO), interpreted a node in the object graph, may create and/or start another FLO assigned with event that correspond to the plurality of operators. For example, here the FLO CFVActivation for the event dialComplete corresponds to a plurality of operators, awaitDigit, awa1tRouteResp, and reject). 

Park in view of Martin further teaches the following:
wherein the state information associated with an operator is defined as one or more properties of a node corresponding to the operator  (See Martin: Fig. 11D, [0163] and [0076], an object graph created according to the teachings of the invention can be accessed by an object instantiated to execute a state machine represented by object graph to determine transition from a present state to a new state and any action in which the operators defined in the FLO are interpreted the properties; and Park: [0012], the processors are configured to determine synopses state information related to the execution of a journaled operator identified in the continuous query and mutable state information related to the execution of a non-journaled operator identified in the continuous query), and 

a query manager that is executable by the one or more processors to process a query to retrieve the state information via the interface (See Park: [0053] and [0055], the CQL engine retrieves the state at the lowest stateful operator reached while traversing the graph which is based on archived relation that includes nodes and the graph analyzes or evaluates incoming streamed content. The historical data included in the archived relation is analyzed and processed. The graph traversing teaches accessing the graph, the graph of incoming streamed content teaches an object graph and the historical data teaches objects).

As per claim 10, Park teaches the method of claim 9, wherein: 

the computation is performed with respect to events produced by at least one event source, each event being associated with a timestamp (See [0035], the time information (e.g., timestamps) associated with an event in an event stream may be set by the source of the stream or alternatively may be set by the system receiving the stream. For example, in certain embodiments, a heartbeat may be maintained on a system receiving an event stream, and the time associated with an event may be based upon a time of arrival of the event at the system as measured by the heartbeat).

As per claim 12, Park teaches the method of claim 9, wherein: 
the computation changes dynamically such that the computation involves a first set of one or more operators at a first point in time and a second set of one or more operators at a second point in time (See Park: [0099], the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contribute to the state up to the time before a snapshot of the current state of the system is generated. The checkpoint marker events may be injected to the input stream similar to heartbeat events. Checkpoint marker events may be similar to pass-through events by which each operator can transmit the checkpoint marker event to its child operators. Here a 

As per claim 13, Park teaches the method of claim 9, wherein: 
the operator stores the state information for a plurality of different points in time (See Park: [0099], the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contribute to the state up to the time before a snapshot of the current state of the system is generated); 
the graph query specifies a temporal constraint (See Park: [0097]-[0098], introducing checkpoint marker events at pre-determined intervals of time into the 
the state information comprises a temporal dimension (See Park: [0097]-[0099], the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contribute to the state up to the time before a snapshot of the current state of the system is generated).

As per claim 14, Park teaches the method of claim 9, further comprising: 
receiving user input that specifies a time period for storing the state information (See Park: [0097], introducing checkpoint marker events at pre-determined intervals of time into the continuous input event stream and the pre-determined intervals of time at which the event batch generator module 310 may insert the checkpoint marker event into the event stream may be determined based on the type of streaming application producing the continuous stream of events); and 
configuring the operator to store the state information for the specified time period (See Park: [0011] and [0097], the processors may be configured to store either synopsis information or mutable state information related to an operator depending on whether the operator is able to generate a journaled snapshot or a full snapshot of the current state of the system; and the pre-determined intervals of time at which the event 

As per claim 15, Park teaches the method of claim 9, further comprising configuring the operator to store the state information for a time period that exceeds a defined failover time period (See Park: [0154], the event processing system defines the state of the operators and preserves this state on a fault tolerant storage medium having low latency read write capability).

As per claim 16, Park teaches the method of claim 9, wherein: 
the method further comprises storing events and storing a system checkpoint that comprises the state information at a first point in time (See Park: [00150], the event processing system may be configured to store either `synopsis information` or `mutable state information` related to an operator depending on whether the operator is able to generate a `journaled snapshot` or a `full snapshot` of the current state of the system. In one embodiment, the event processing system may be configured to store `synopsis information` related to an operator that supports the generation of a `journaled snapshot` of the current state of the system and `mutable state information` related to 
the graph query requests the state information at a second point in time that occurs after the first point in time (See Park: [0098], the CQL processor 308 may include a lineage tracking module 312. The lineage tracking module 312 may be configured to process the checkpoint marker events by performing lineage tracking of the checkpoint marker events. As described herein, lineage tracking refers to a technique for performing reliable data processing of events in an event stream by processing a directed graph of descendent events (lineage) of an input event. Processing the entire graph of events of an input event (e.g., a checkpoint event) ensures reliable data processing and the ability to restart processing in case of failures); and 
processing the graph query comprises accessing the system checkpoint and replaying the events that have timestamps that are subsequent to the first point in time but not later than the second point in time (See Park: [0110], the input events that have occurred before the failure and after reconciling the state to the checkpoint are re-processed and replayed).

As per claim 17, Park teaches the method of claim 9, wherein:             the computation is performed in response to a query (See Park: [0050] and [0054], a user may specify computations in terms of a query, for example, if the CQL 

As per claim 2, Park teaches the data processing system of claim 1, wherein: 
the data processing system comprises an event processing system (See [0009], the processors are configured to process a set of events comprising at least the first batch of events by generating a checkpoint marker event); and 
the computation is performed with respect to events produced by a plurality of event sources, each event being associated with a timestamp (See [0035], the time information (e.g., timestamps) associated with an event in an event stream may be set by the source of the stream or alternatively may be set by the system receiving the stream. For example, in certain embodiments, a heartbeat may be maintained on a system receiving an event stream, and the time associated with an event may be based upon a time of arrival of the event at the system as measured by the heartbeat).

As per claim 4, Park teaches the data processing system of claim 1, wherein: 

the query specifies a temporal constraint (See Park: [0097]-[0098], introducing checkpoint marker events at pre-determined intervals of time into the continuous input event stream and processing the entire graph of events of an input event (e.g., a checkpoint event) ensures reliable data processing and the ability to restart processing in case of failures); and 
the state information comprises a temporal dimension (See Park: [0097]-[0099], the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contribute to the state up to the time before a snapshot of the current state of the system is generated).

As per claim 5, Park teaches the data processing system of claim 1, wherein:             the computation changes dynamically such that the computation involves a first set of one or more operators at a first point in time and a second set of one or more operators at a second point in time (See Park: [0099], the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contribute to the state up to the time before a snapshot of the current state of the system is generated. 

As per claim 6, Park teaches the data processing system of claim 1, wherein the query comprises a reference to a previous point in time, and further comprising:             a data store (See [0065], the databases 112 may be relational databases, SQL servers, or the like and may, in some examples, manage historical data, event data, relations, archived relations, or the like on behalf of the users 102.);             a plurality of system checkpoints stored in the data store (See [0117], the event processing system may achieve the precise recovery of events after a system failure as follows. The event processing system identifies the `current output sequence number` of the most recently transmitted output event and the `last output sequence number` stored in the snapshot corresponding to the most recently processed batch of events (i.e., from the most recently processed checkpoint marker event).);             events stored in the data store (See [0065], The databases 112 may be relational databases, SQL servers, or the like and may, in some examples, manage historical data, event data, relations, archived relations, or the like on behalf of the users 102); and 

As per claim 7, Park teaches the data processing system of claim 1, further comprising a configuration manager that configures the plurality of operators to store the state information for a time period that exceeds a defined failover time period (See Park: [0154], the event processing system defines the state of the operators and preserves this state on a fault tolerant storage medium having low latency read write capability).

As per claim 8, Park teaches the data processing system of claim 1, wherein: 
the interface provides access to the state information via an object graph (See Park: [0049] and [0053]-[0055], a user may specify computations in terms of a query and the CQL may include a computation like sum. A computation as such, sum, in the query 
the plurality of nodes in the object graph correspond to the plurality of operators (See Park: [0053], [0055], [0063], [0155], a single continuous query runs synchronously on two nodes of cluster. One node acts as a backup of another node by running the same set of continuous query operators on same stream of input data, the system may analyze the query graph and decide which of the lowest stateful operator that it can use to query the archive, an archived relation, may include a node in a query graph that analyzes or otherwise evaluates incoming streamed content, the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators).

7.2. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Park, as applied to claims 1-2, 4-10 and 12-20 above, and further in view of 
Brown et al.: “DATA-GRAPH INFORMATION RETRIEVAL USING AUTOMATA” (United States Patent Application Publication US 20180367557 A1, published December 20, 2018; and filed May 15, 2018, hereafter “Brown”) and further in view of 
HEINZ et al.: “COMPLEX EVENT PROCESSING (CEP) BASED SYSTEM FOR HANDLING PERFORMANCE ISSUES OF A CEP SYSTEM AND CORRESPONDING MEIBOD” (United States Patent Application Publication US 20150286684 A1, published April 27, 2017; and filed May 20, 2016, hereafter “HEINZ”).

As per claim 11, Park does not explicitly teach the method of claim 10, further comprising navigating to a node within the object graph.
On the other hand, as an analogous art on query graph, Brown teaches navigating to a node within the object graph (See [0075], the traversal module 226 can traverse the graph 220 in association with the DFA (discrete finite automaton) multiple times beginning at respective, different entry-point nodes in the graph 220).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Brown’s teaching with Park reference because Brown is dedicated to search a graph data structure and retrieve data associated with a result node or edge, and Park is dedicated to processing events of a continuous input stream of events using a continuous query and generating an output stream of events related to an application, and the combined teaching would have 
Park in view of Brown further teaches the following:
selecting a property of the node (See Brown: [0027] and [0128], searching graphs for simple or complex patterns of relationships and node or edge properties beginning at a pre-specified entry-point node and a path through a search tree to locate the node, or key(s) or other value(s) stored in or otherwise associated with the entry-point node.); and 
creating an event processing query with respect to the property of the node (See Brown: [0259], a control unit can produce a discrete finite automaton (DFA) based on a query. The control unit can traverse the DFA in conjunction with the graph, beginning at an initial state of the DFA and an entry-point node of the graph, to reach a result node of the graph and a triggering state of the DFA).
References
8.1. The prior art made of record: 
C. U.S. Patent Application Publication US-20170116210-A1.
D. U.S. Patent Application Publication US-20180367557-A1.
8.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 

B. U.S. Patent Application Publication US-20140172914-A1.
E. U.S. Patent Application Publication US-20150286684-A1.
F. U.S. Patent Application Publication US-20190114302-A1.
Conclusion
9.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the 
9.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 13, 2021